October 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 WILLIAM CHARLES WINGATE, Appellant

NO. 14-15-00647-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 30, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, William Charles Wingate.


      We further order this decision certified below for observance.